NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



TONY L. SMITH, DC #H08985,               )
                                         )
              Appellant,                 )
                                         )
v.                                       )
                                         )      Case No. 2D18-3570
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed July 3, 2019.

Appeal from the Circuit Court for Polk
County; Mark F. Carpanini, Judge.

Tony L. Smith, pro se.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.


              Affirmed.



KELLY, MORRIS, and SLEET, JJ., Concur.